Winch, J.
I dissent in this case for the reason that I believe tha\ the pretense really made by the accused when he said he had arranged for the drafts was a matter to be determined by the jury from the circumstances connected with the uttering of the words, the conduct of the accused, his past relations with the 'bank, and all *398the pertinent facts of the case. The jury having found that he, in fact, meant that he had money on deposit at Sharon, it would seem that it is not for us to say that he might have meant something else.
It is to be regretted that the prosecutor, having asked a competent witness the meaning among bankers of the words “arranged for,” when used as in this case, subsequently withdrew the question and it remained unanswered. Had this question been answered there would have been no trouble or uncertainty in arriving at a conclusion one way or the other in this ease.